TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN

                                         NO. 03-09-00509-CV


                                    Vernon R. Kile, Appellant

                                                  v.

    City of Lockhart, Lockhart Police Department, Caldwell County, Caldwell County
          District Court, and Caldwell County Probation Department, Appellees


  FROM THE DISTRICT COURT OF CALDWELL COUNTY, 207TH JUDICIAL DISTRICT
        NO. 09-O-092, HONORABLE PAUL R. DAVIS, JR., JUDGE PRESIDING



                             MEMORANDUM OPINION


               On October 23, 2009, we notified appellant Vernon R. Kile that the appellate record

in this case did not appear to contain a final or otherwise appealable order. This Court’s jurisdiction

is limited to the review of final judgments and certain interlocutory orders signed by the trial court.

See Tex. Civ. Prac. & Rem. Code Ann. §§ 51.012, .014 (West 2008); see also Lehmann v. Har-Con

Corp., 39 S.W.3d 191, 195 (Tex. 2001). Kile has not responded to this notice or otherwise

demonstrated that an appealable order has been signed by the trial court. Accordingly, the appeal

is dismissed for want of jurisdiction.


                                              ___________________________________________

                                              Diane M. Henson, Justice

Before Chief Justice Jones, Justices Waldrop and Henson

Dismissed for Want of Jurisdiction

Filed: December 4, 2009